TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00717-CR



                                 Stephany Schubert, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            NO. 38404, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephany Schubert has filed a motion for extension of time to file her

notice of appeal. In her motion, she explains that the trial court’s judgment placing her on deferred

adjudication was signed on October 19, 2009, and that the notice of appeal, although prepared on

October 19, was inadvertently never filed until December 4, 2009. The deadline for filing the notice

of appeal was November 18, and the fifteen-day extension period expired on December 3. Because

the notice of appeal was not filed until December 4, after the deadline and extension period had run,

we cannot exercise jurisdiction over this appeal. See Slaton v. State, 981 S.W.2d 209, 210 & n.3

(Tex. Crim. App. 1998) (“If an appeal is not timely perfected, a court of appeals does not obtain

jurisdiction to address the merits of the appeal.”); Olivo v. State, 918 S.W.d 519, 522 (Tex. Crim.

App. 1996) (“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”).
               Because the notice of appeal was not filed within the thirty-day deadline or the

fifteen-day extension period that followed, we have no choice but to deny the motion for extension

of time and dismiss the appeal for want of jurisdiction. See Slaton, 981 S.W.2d at 210.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 28, 2010

Do Not Publish




                                                2